Shapiro, J.
(dissenting). I dissent and would modify the judgment by reversing the convictions of criminal sale of a controlled substance in the first and second degrees under the first and fourth counts of the indictment, and dismissing the said counts.
In my opinion the County Court of Nassau County had no jurisdiction over the crimes set forth in counts one and four. The sales upon which those two counts are predicated took place in New York County and I fail to find any basis for their prosecution in Nassau County. Although the definition of "sell” contained in subdivision 1 of section 220.00 of the Penal Law includes "offer” to sell, this case was not tried on that theory and was submitted to the jury solely on the theory of a completed sale in New York County. The District Attorney, in a letter sent to this court after the argument of the appeal, *557contends: "Therefore, the uncontroverted evidence that John Pilgrim offered and agreed to sell heroin in Nassau County is, at the very least, sufficient to confer jurisdiction on the County Court. This would be so, even if this Court did not determine that the offer and agreement constituted a 'sale’ sufficient to support a conviction.” That argument completely lacks merit.
Under the circumstances, I find no need here to reach the question of what proof would be sufficient to make out a crime based upon an "offer” to sell.
The Trial Judge did not submit the question of jurisdiction to the jury and the District Attorney argues that the defendant may not raise that question on this appeal since he did not object to the charge. He is in error for two reasons: (1) lack of jurisdiction in the court which appears on the face of a record, as it does in this case, may be raised for the first time on appeal; and (2) the defendant, by numerous motions during the trial, raised the jurisdictional issue and thus preserved the question for review by this court.
Rabin and Gulotta, JJ., concur with O’Connor, J. P.; Shapiro, J., dissents and votes to modify the judgment by reversing the conviction of criminal sale of a controlled substance in the first and second degrees, and the sentences imposed thereon, and dismissing the said counts, with an opinion.
Judgment of the County Court, Nassau County, rendered June 29, 1977, affirmed.